DETAILED ACTION
	Claims 1-11 are pending and under consideration on the merits.
Status of the Application
	The Office Action mailed 2/17/22 is hereby VACATED and replaced with the present Action, to correct the omission of an additional 112(b) rejection as well as an objection to the specification, both relating to the use of a trademark.  The deadline for response is restarted from the mailing date of this communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to for the following reason:
The use of the term LIPOFECTER, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:     
In claim 3, the “~” between “10” and “30” should be replaced with a “-“ to be consistent with proper standard American usage of these marks.
In claim 8, “claims” should be “claim.”  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the solution “takes water as a solvent.”  The meaning of this limitation is unclear, because the use of the word “solution” implies the presence of a solvent, but the recitation that the solution “takes water as a solvent” is written in the form of a functional limitation, i.e., as a requirement that the solution is able to use water as a solvent.  Therefore, it is unclear whether claim 1 actually requires the presence of an aqueous solvent.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.

Claim 5 recites “4ml:1000,” such that it is clear that the digit 4 is in reference to ml, but it is not clear what unit is attached to the “1000.”  Clarification is required.  Since dependent claim 9 does not clarify the point of confusion, it is also rejected.  
Claim 11 recites the trademark “Lipofecter.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a chemical compound and, accordingly, the identification/description is indefinite.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Niksirat et el. (Animal Reproduction Science 100 (2007) 356-363) in view of Sapkale et al. (Journal of Applied Animal Research, 39:4, 339-345 (2011)).

Niksirat does not further expressly disclose that the composition comprises sodium bicarbonate and sodium dihydrogen phosphate as recited by claim 1, nor the precise amounts of the ingredients recited by claim 1.  Nor does Niksirat expressly teach that the fish eggs are carp eggs as recited by claim 10.
Sapkale discloses that pH influences the viability of fish eggs from common carp, with hatchability decreasing as the pH moves from 5.5 to 8.5, with the highest survival recorded at a pH of 7.5 (Abstract).  
As to claims 1 and 10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition for storing fish eggs disclosed by Niksirat by using the Cortland medium taught by Niksirat, but also comprising the standard ingredients sodium bicarbonate and sodium dihydrogen phosphate, to store the fish eggs and further by selecting carp as the type of fish egg as recited by claim 10, because Niksirat teaches that Cortland medium is a known and acceptable alternative for storing fish eggs, such that its substitution is merely the substitution of one known element for another to obtain In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Office notes that the amounts recited by claim 1 are absolute amounts and not concentrations, such that an amount of the solution can be found that will comprise any selected amount of any of its ingredients, such as any of the amounts recited by claim 1.   
Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable over Kumari (Aquaculture 479 (2017) 404-411) in view of Niksirat et el. (Animal Reproduction Science 100 (2007) 356-363), Sapkale et al. (Journal of Applied Animal Research, 39:4, 339-345 (2011)), Shim et al. (Asian Journal of Pharmaceutical Sciences 8 (2013) 72-80), and the Muller et al. Abstract (Mol Mar Biol Biotechnol. Aug-Oct 1992l1(4-5):276-81).    
The teachings of Niksirat and Sapkale are relied upon as discussed above.
As to claims 1-10, Kumari discloses a method of transferring a molecule to Atlantic salmon ovulated eggs using negatively charged liposomes (Abstract and Section 3.1), the method comprising culturing ovulated eggs in a modified L-15 medium comprising distilled water (claim 2), followed by mixing the eggs with liposomes and incubating with shaking at 45 rpm (which is below the 60 rpm recited by claim 7) for 24 hours (which is above the 20 minutes recited by claim 6) (Section 2.5.2).  Kumari teaches that the molecule for transfer using the liposome could be an oligonucleotide for targeted manipulation of gene expression (Section 5 on page 410).  
As to claims 1-10, Kumari does not further expressly disclose the use of the solution of claim 1 to hold the eggs, that the molecule for transfer comprises exogeneous genes or that the liposome is cationic as recited by claim 3, or that the solution is oscillated with the fish eggs for 10-30 minutes as recited by claim 3 or for 20 minutes (claim 6).  Nor does Kumari disclose the ratio of solution to cationic liposome (claims 4-5) nor the rpm of the oscillation (claim 7), or that the fish eggs are selected from tilapia and carp (claims 8-10).
Shim discloses that the use of nucleic acid based therapeutics has been limited by their relatively weak delivery into target cells due to their highly negative charges, and that cationic liposomes have been studied for their ability to enhance nucleic acid delivery (Abstract and 2nd paragraph of the introduction).  Shim teaches that modulating nd full paragraph).
 The Muller abstract discloses a method for introducing exogeneous genes into fish eggs for the alteration of gene expression, and further teaches that the method involved the use of eggs from carp and tilapia.  
As to claims 1-10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of transferring a molecule into fish eggs as taught by Kumari by 1) selecting eggs from carp as the fish eggs, since Muller expressly teaches that such eggs can successfully be transfected with exogenous genes, such a modification being merely the substitution of one known element for another with predictable results, 2) by selecting exogenous genes as the molecule for delivery to the fish eggs, because Kumari expressly suggests using the method disclosed therein to deliver an oligonucleotide for the purpose of altering gene expression and does not limit the identity of the oligonucleotide, and  Muller teaches exogeneous genes as a type of oligonucleotide that can alter gene expression when transfected into fish eggs, such that the skilled artisan reasonably would have expected that exogeneous genes could serve as the oligonucleotide in the Kumari method, and 3) by substituting a cationic liposome for the negatively charged liposome taught by Kumari, because Shim discloses that it is advantageous to use liposomes that are cationic to deliver nucleic acid based compounds, because modulating the lipid composition of the liposomes can alter the surface charge density so as to control its interaction with negatively charged nucleic acid, and 4) to use the Cortland medium taught by Niksirat and comprising sodium bicarbonate and sodium In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Office notes that the amounts recited by claim 1 are absolute amounts and not concentrations, such that an amount of the solution can be found that will comprise any selected amount of any of its ingredients, such as any of the amounts recited by claim 1.
Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Kumari (Aquaculture 479 (2017) 404-411) in view of Niksirat et el. (Animal Reproduction Science 100 (2007) 356-363), Sapkale et al. (Journal of Applied Animal Research, 39:4, 339-345 (2011)), Shim et al. (Asian Journal of Pharmaceutical Sciences 8 (2013) 72-80), and the Muller et al. Abstract (Mol Mar Biol Biotechnol. Aug-Oct 1992l1(4-5):276-81) as applied to claims 1-10 above, and further in view of the Lipofector EXT, Lipofector Q and Plusfector article (2014)(hereinafter “Lipofector EXT”).  
The teachings of Kumari, Niksirat, Sapkale, Shim, and Muller are relied upon as discussed above, but they do not further expressly disclose that the cationic liposome is Lipofector.  

It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Kumari, Niksirat, Sapkale, and Muller as combined supra by selecting Lipofector as the cationic liposome, since Shim does not disclose any specific commercially available cationic liposomes which would have motivated the skilled artisan to search the art for information on cationic liposomes suitable for delivery of nucleic acid compounds, which would have led to Lipofector EXT, which expressly teaches that Lipofector EXT is a commercially available liposome that has high transfection efficiency for delivery of nucleic acid based compounds.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


 /DAVID J BLANCHARD/ Supervisory Patent Examiner, Art Unit 1619